ICJ_133_NavigationalRights_CRI_NIC_2009-07-13_JUD_01_ME_02_EN.txt.           SEPARATE OPINION OF JUDGE SKOTNIKOV



  1. I voted in favour of most of the operative paragraphs of the Judg-
ment. However, I do not share the Court’s reasoning on a number of key
points and disagree with some of its conclusions.



               INTERPRETATION OF THE TERM “COMERCIO”

   2. I agree that Costa Rica’s right of free navigation under the
1858 Treaty of Limits should not automatically be interpreted restric-
 ively on the grounds that it represents a derogation from or limitation of
 he sovereignty over the San Juan River conferred by that Treaty on
Nicaragua. Indeed,
     “[w]hile it is certainly true that limitations of the sovereignty of a
     State over its territory are not to be presumed, this does not mean
     that treaty provisions establishing such limitations, such as those
     that are in issue in the present case, should for this reason be inter-
     preted a priori in a restrictive way” (Judgment, para. 48.).

  3. However, as was established by the P.C.I.J. in the S.S. “Wimbledon”
case, the restrictive interpretation is in order in case of doubt :

     “the fact remains that Germany has to submit to an important limi-
     tation of the exercise of the sovereign rights which no one disputes
     that she possesses over the Kiel Canal. This fact constitutes a suffi-
     cient reason for the restrictive interpretation, in case of doubt, of the
     clause which produces such a limitation. But the Court feels obliged
     to stop at the point where the so-called restrictive interpretation
     would be contrary to the plain terms of the article and would
     destroy what has been clearly granted.” (S.S. “Wimbledon”, Judg-
     ments, 1923, P.C.I.J., Series A, No. 1, pp. 24-25.)
   It is obvious that the restrictive interpretation in the present case would
not be contrary to the plain terms of Article VI of the 1858 Treaty and
would not destroy what has been clearly granted. The problem before the
Court is precisely the lack of clarity as to how the term “comercio”
should be interpreted.
   4. In these circumstances, the Court should have examined the inten-
 ions of the Parties at the time of the conclusion of the Treaty, taking full

74

account of the well-established principle that limitations on the sover-
eignty of a State are not to be presumed.
   5. No evidence submitted by the Parties showed that Nicaragua and
Costa Rica intended at the time the Treaty was concluded to give an
evolving meaning to the word “commerce”. Accordingly, the Court’s pre-
sumption should have been that Nicaragua, when concluding the
1858 Treaty, was unlikely to have intended to act against its own interest
by granting Costa Rica navigational rights which were not in line with
 he contemporaneous meaning of the term “comercio” and which would
evolve and expand over time along with the meaning of that term.
   6. The Court’s finding that the term “commerce” should be inter-
preted in accordance with its present-day meaning is extraneous to inter-
pretation of the Treaty per se. Neither the generic nature of the term
“commerce” nor the unlimited duration of the Treaty and the perpetuity
of the legal régime established by it (see Judgment, paragraph 67) excludes
 he possibility that the Parties’ intention was to grant Costa Rica navi-
gational rights determined by the content of the notion “commerce” as it
existed when the Treaty was concluded. The Court’s solution is based
solely on the mechanical application of the jurisprudence which in a par-
 icular case favours the evolutive approach (see Aegean Sea Continental
Shelf (Greece v. Turkey), Judgment, I.C.J. Reports 1978, p. 3). It dis-
regards the jurisprudence which in other cases favours interpretation
based on the contemporaneous meaning of the term in question (see
Rights of Nationals of the United States of America in Morocco (France v.
United States of America), Judgment, I.C.J. Reports 1952, p. 176 ;
Kasikili/Sedudu Island (Botswana/Namibia), Judgment, I.C.J. Reports
1999 (II), p. 1045). The specificity of the present case is not being
addressed. The Court ignores the S.S. “Wimbledon” dictum (see para-
graph 3 above) and related jurisprudence. Consequently, its conclusion
runs counter to the principle that limitations on sovereignty are not to be
presumed.

   7. In 1858, and for decades to come, the commerce was confined to
 rade in goods. The principal definition in the 1852 edition of the Dic-
 ionary of the Spanish Royal Academy defines “comercio” as “[b]usiness
and trafficking that is done by buying, selling or exchanging some things
 or others”. As late as 1897, the Alexander Award confirmed that the
1858 Treaty gave Costa Rica the right of free navigation “con objetos de
comercio” so that it “would have an Atlantic outlet for the import and
export of goods”. Other commercial treaties entered into at the time
reveal themselves to be exclusively concerned with trade in goods (see, for
example, the Volio-Zelaya Treaty of Commerce (Costa Rica-Nicaragua)
of 1868). There is very good reason to assume that in 1858 the Parties
understood the meaning of the word “comercio” as being limited to trade
 n goods.
   8. However, this conclusion would have left open the question as to
whether, at the present time, the transport of passengers and tourists is

75

covered by Article VI of the 1858 Treaty. To answer this question, the
Court should have examined the practice of the Parties subsequent to the
conclusion of the Treaty. As was recalled in the Kasikili/Sedudu Island
case, “when called upon to interpret the provisions of a treaty, the Court
has itself frequently examined the subsequent practice of the parties in
 he application of that treaty” (Kasikili/Sedudu Island (Botswana/
Namibia), Judgment, I.C.J. Reports 1999 (II), p. 1076, para. 50).

   9. Nicaragua submits evidence that at the time the Treaty of Limits
was concluded and for more than 100 years thereafter, it alone controlled
 he commercial transport of passengers. Be that as it may, it is clear that
Costa Rican-operated tourism on the San Juan River has been present
 or at least a decade, and to a substantial degree. Nicaragua has never
protested. This is in contrast to Nicaragua’s treatment of police vessels,
which it has repeatedly asserted have no right whatsoever to travel on the
San Juan. Nicaragua has not only engaged in a consistent practice of
allowing tourist navigation by Costa Rican operators, but has also sub-
 ected it to its regulations. This can be seen as recognition by Nicaragua
 hat Costa Rica acted as of right. The common view of the Parties to that
effect can be inferred from the Agreement of Understanding on the Tour-
 st Activity in the Border Zone of the San Juan River between the Min-
 sters of Tourism of the two countries, signed on 5 June 1994.

   10. In my view, the subsequent practice in the application of the
Treaty suggests that the Parties have established an agreement regarding
 ts interpretation : Costa Rica has a right under the 1858 Treaty to trans-
port tourists — that is, passengers who pay a price for the service pro-
vided. This right of Costa Rica necessarily extends to the transport of all
other passengers who pay a price to the carriers.



              ISSUES RELATED TO FREEDOM OF NAVIGATION

   11. According to the Judgment, the Parties must be presumed to have
 ntended to preserve for riparians living on the Costa Rican bank of the
San Juan River a minimal right of navigation to meet their essential
requirements. Therefore such a right can be inferred from the provisions
of the Treaty as a whole (Judgment, para. 79). Furthermore, for the same
reasons, it can be inferred from the Treaty that Costa Rica has the right
of navigation on the San Juan with official vessels (including police ves-
sels) that provide the population with what it needs in order to meet the
necessities of daily life (ibid., para. 84).
   12. I am not at all convinced that any navigational rights have been
established by the 1858 Treaty other than in its Article VI — the only
article dealing with the issue of navigation.
   13. Although I disagree with the majority that the riparians on the

76

Costa Rican bank have a right under the Treaty to navigate on the San
Juan River, I do think that the Treaty left unaffected the practice of
riparians to travel on the river to meet the requirements of their daily life.
This is to be continued and respected by Nicaragua.

   Given the historical background to the conclusion of the Treaty and its
actual terms, it is very unlikely that in 1858 either Party had in mind the
sparse indigenous population of that bank. The subsequent conduct by
Nicaragua supports this conclusion. It shows that Nicaragua has never
been concerned about the practice in question. The fact that Nicaragua
did not extend its regulations, such as the visa requirement, to daily rou-
 ine navigation by inhabitants of Costa Rica’s bank of the San Juan is
 ndicative of this practice being treated by Nicaragua as extraneous to the
1858 Treaty régime.
   14. I see no justification for the Court’s finding that Costa Rica has
 he right, albeit limited, to navigate with official vessels to provide serv-
 ces for the riparian communities.
   Even if one accepts the Court’s presumption that the Parties, when
concluding the Treaty, intended to preserve a minimal right of navigation
 or riparians, but decided not to spell this out in the text, it is still difficult
 o see how this line of reasoning could lead to the conclusion that the
Court reaches in respect of official vessels. No practice of using official
vessels for the purpose of providing services for riparian communities
existed at the time the Treaty was concluded. It is very difficult to
 magine the Parties intending to preserve a right which is not derived
 rom pre-existing practice.
   It is clear that Costa Rica has certain needs calling for use of the San
Juan River for non-commercial purposes by public vessels, including pro-
viding medical and other services to riparians. However, these needs do
not translate into rights. The Parties should reach an arrangement on the
subject on their own terms. It is not for the Court to do so on their
behalf. As the Court has had occasion to note in the past, “[i]t is the duty
of the Court to interpret the Treaties, not to revise them” (Interpretation
of Peace Treaties with Bulgaria, Hungary and Romania, Second Phase,
Advisory Opinion, I.C.J. Reports 1950, p. 229).


                  ISSUES RELATED TO REGULATORY POWERS

  15. I fully agree that the titleholder of the right of free navigation is
Costa Rica. However, I cannot concur with the Court when it puts the
owners and operators of Costa Rican vessels together with the passengers
on those vessels, including non-Costa Ricans, in a single category of per-
sons who benefit from that right (Judgment, para. 114). I certainly can-
not accept that it is vessels themselves which are exercising the freedom
of navigation (ibid., paras. 113, 117, 120).


77

  In my view, the right to freedom of navigation afforded to Costa Rica
s exercised by persons — owners and operators of vessels navigating the
San Juan River. It is the carrier that exercises the freedom to navigate.

   Sellers or buyers of goods may benefit from the possibilities which are
offered by Costa Rica’s right to free navigation ; they do not, however,
exercise that right. Tourists and passengers are merely purchasing a serv-
 ce. The 1858 Treaty cannot be read as affording the perpetual right of
 ree navigation for commercial purposes to those persons, who may be
Costa Ricans, nationals of third countries or, conceivably, Nicaraguan
citizens. Nor can it be interpreted as affording to them any other rights,
such as exemption from Nicaragua’s visa régime, by virtue of Costa
Rica’s right to freely navigate the San Juan River.

   16. Imposing a visa requirement on tourists or passengers travelling
on Costa Rican vessels is within Nicaragua’s regulatory rights under the
1858 Treaty. It derives from Nicaragua’s “exclusive dominium and imper-
 um over the waters of the San Juan River” (Judgment, para. 44). This
regulatory power is distinct from Nicaragua’s powers to regulate naviga-
 ion on the San Juan River. As the Court states, “the power of a State to
 ssue or refuse visas is a practical expression of the prerogative which
each State has to control entry by non-nationals into its territory” (ibid.,
para. 113). This remains true, as was established in the Right of Passage
case, even in cases where freedom of transit exists :


        “In view of the tension then prevailing in intervening Indian ter-
     ritory, the Court is unable to hold that India’s refusal of passage to
     the proposed delegation and its refusal of visas to Portuguese nation-
     als of European origin and to native Indian Portuguese in the
     employ of the Portuguese Government was action contrary to its
     obligation resulting from Portugal’s right of passage. Portugal’s
     claim of a right of passage is subject to full recognition and exercise
     of Indian sovereignty over the intervening territory and without any
     immunity in favour of Portugal. The Court is of the view that
     India’s refusal of passage in those cases was, in the circumstances,
     covered by its power of regulation and control of the right of pas-
     sage of Portugal.” (Right of Passage over Indian Territory (Portu-
     gal v. India), Merits, Judgment, I.C.J. Reports 1960, p. 45.)

  17. The visa requirement may affect the business interests of persons
or entities engaged in the commercial activity of providing tourist or pas-
senger transport. It may inconvenience individual tourists. But it is not
 nconsistent with Costa Rica’s right to free navigation for commercial
purposes. The exercise by Costa Rica of this right would certainly be
 mpeded by Nicaragua’s systematic refusal to issue visas to boatmen or

78

by its refusal to grant visas to a whole category of passengers, for exam-
ple tourists. This, however, would have constituted a manifest abuse of
 he visa requirement. Any right can be abused. It is not a reason, how-
ever, to question a right, let alone to deny it. The Court itself acknowl-
edges that the visa requirement imposed by Nicaragua has not impeded
growth of Costa Rica’s passenger transport on the San Juan River (Judg-
ment, para. 116).
   18. Following the Court’s approach, the fact that the power of a State
 o issue or refuse a visa entails discretion is decisive in determining that
Nicaragua may not impose a visa requirement on those persons who may
benefit from Costa Rica’s right of free navigation. “If that benefit is
denied, the freedom of navigation would be hindered.” (Ibid., para. 115.)
However, the Court accepts in paragraph 118 that Nicaragua can refuse
entry (i.e., according to the Court’s logic, deny the benefit of Costa Rica’s
right from free navigation) to a particular person if such action is justified
 n terms of relevant purpose, for example, law enforcement or environ-
mental protection. Nicaragua “can do that at the point that the person
 dentifies him or herself” (ibid., para. 118). No breach of the freedom of
navigation would be involved in that case. In other words, a denial of
entry, for good reason, through application of the visa mechanism would,
 n the Court’s view, constitute a breach of Costa Rica’s Treaty right to
 ree navigation, whereas a denial of entry on the spot for the very same
reason would not. In my view, Costa Rica’s right would not be breached
 n either case, since it is the same power which is being exercised and the
nature of discretion it entails in both instances is the same.



   Finally, should it be true that Costa Rica’s freedom of navigation is
hindered by the visa requirement, then it would follow that Nicaragua is
breaching its own freedom of navigation by maintaining this requirement
 n respect of passengers on Nicaraguan boats. The Nicaraguan visa regu-
 ation applies to non-Nicaraguans irrespective of the nationality of the
carrier. This alone, in my view, should have been reason enough for the
Court to uphold Nicaragua’s position on the subject.
   19. The Court acknowledges that Nicaragua’s regulation requiring
Costa Rica’s vessels to fly the Nicaraguan flag does not impede the free-
dom of navigation. However, the legal nature of this regulation remains
unclear. Nicaragua suggested a wide variety of choices for the Court. It
was referred to as being an attribute of Nicaragua’s sovereignty and a
matter of international custom and practice. No evidence of State prac-
 ice was produced supporting Nicaragua’s contentions. The Court finds
 hat Nicaragua may impose this regulation simply “in the exercise of its
sovereign powers” (ibid., para. 132). The question is, however, whether
 he flag requirement meets other criteria set forth by the Court in respect
of Nicaragua’s regulatory powers (ibid., para. 87). I do not think that
Nicaragua succeeded in presenting a legitimate purpose that it is seeking

79

 o pursue in imposing this requirement. Such a purpose would be evident
should Nicaragua require Costa Rican vessels to fly the Costa Rican flag,
since it shows the identity of the vessel. The Nicaraguan authorities may
 ndeed be interested in distinguishing between its own and Costa Rican
boats. By contrast, it seems that the sole purpose of requiring Costa
Rican boats to fly the Nicaraguan flag is to reassert Nicaragua’s sover-
eignty over the San Juan River. As Nicaragua puts it : “Flying the latter
 s a gesture of respect for the sovereignty of the host State.” (Rejoinder of
Nicaragua, p. 215, para. 4.93.) Given the fact that Nicaragua’s sover-
eignty over the San Juan River is beyond doubt, I do not think that any
practical purpose is achieved by imposing the requirement in question.
However, I do believe that Costa Rica could have accepted Nicaragua’s
request as a matter of courtesy.




                           SUBSISTENCE FISHING

   20. In my view, the 1858 Treaty, as in the case of the practice of ripar-
 ans travelling on the river to meet the requirements of their daily life (see
paragraph 13 above), left unaffected the practice of subsistence fishing by
riparians from the Costa Rican bank of the San Juan River. I am not
convinced that Nicaragua has a right to regulate this practice as such.
However, the Parties should co-operate in making sure that this practice
does not cross the threshold of fishing for commercial purposes.



                                           (Signed) Leonid SKOTNIKOV.




80

